       Case 4:19-cr-06017-SAB        ECF No. 47   filed 10/18/19   PageID.223 Page 1 of 3




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Benjamin D. Seal
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
 7
                         UNITED STATES DISTRICT COURT
 8                  FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                                        4:19-CR-06017-SAB
11                      Plaintiff,
                                                         UNITED STATES’ RESPONSE
12         vs.                                           TO DEFENDANT’S MOTION TO
13                                                       RECONSIDER (ECF 46)
     JEREMY JAY GULLET
14
15                      Defendant.

16
17         Plaintiff, United States of America, by and through William D. Hyslop, United
18 States Attorney, for the Eastern District of Washington, and Benjamin D. Seal,
19 Assistant United States Attorney for the Eastern District of Washington, respectfully
20 submits the following response to Defendant’s Motion to Reopen or Reconsider
21 Motion to Suppress, Supplemental Brief in Support of Motion to Suppress (ECF 46).
22                                  ARGUMENT
23         Defendant argues that the canine sniff in the Motel 6 parking lot was an
24 unconstitutional invasion of private property. While the Fourth Amendment does
25 have a baseline protection against “the Government obtain[ing] information by
26 physically intruding” on persons, houses, papers, or effects, see United States v. Jones,
27 565 U.S. 400, 406 (2012), Defendant cannot assert that his property rights were
28
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO RECONSIDER - 1
       Case 4:19-cr-06017-SAB     ECF No. 47    filed 10/18/19   PageID.224 Page 2 of 3




     violated by police presence at the motel parking lot. Defendant was not the owner of
 1
     the motel, and in fact was not even a guest at the motel. Defendant argues that
 2
     warnings were posted that unauthorized entrance was not permitted to the motel
 3
     parking lot, however, the determination of which vehicles were authorized would be
 4
     made by the property owner or his agent, not by Defendant.
 5
           The case relied on by Defendant, United States v. Jardines, 569 U.S. 1 (2013),
 6
     is distinguishable from the facts of this case. Jardines involved the intrusion into the
 7
 8 curtilage of a home by a canine officer and his canine. See id. This case involves a
 9 canine sniff in a parking lot open to the public.
10        Courts have repeatedly held that there is no reasonable expectation of privacy in

11 a parking lot open to the public. See United States v. Gooch, 499 F.3d 596, 602 (6th
12 Cir. 2007) (affirming denial of motion to suppress where police observed weapon
13 inside defendant’s car which was parked in a “VIP” parking area of a nightclub,
14 because members of the public walked freely through the VIP area and therefore there
15 was no reasonable expectation of privacy); United States v. Diaz, 25 F.3d 392, 396-97
16 (6th Cir. 1994) (concluding motel guests have no reasonable expectation of privacy in
17 a motel’s parking lot); United States v. Washburn, 383 F.3d 638, 641-42 (7th Cir.
18 2004) (“We have always rejected the notion that a hotel occupant enjoys the same
19 expectation of privacy in his car in the parking lot of the hotel as he does in the room
20 itself; the hotel parking lot is readily accessible to the public and not generally thought
21 of as a place normally used as a residence.”); United States v. Roby, 122 F.3d 1120
22 (8th Cir. 1997) (holding that a canine sniff in a hotel hallway did not violate the
23 Fourth Amendment); United States v. Engles, 481 F.3d 1243, 1245 (10th Cir. 2007)
24 (“[a] dog sniff of the exterior of a vehicle parked in a public place does not require
25 reasonable suspicion because it is not a Fourth Amendment intrusion.”); United States
26 v. Ludwig, 10 F.3d 1523, 1526-27 (10th Cir. 1993) (concluding a drug sniff of a
27 vehicle parked in a hotel parking lot did not violate the Fourth Amendment).
28
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO RECONSIDER - 2
       Case 4:19-cr-06017-SAB    ECF No. 47     filed 10/18/19   PageID.225 Page 3 of 3




                                        CONCLUSION
 1
 2         Based on the foregoing, the United States asks the Court to deny Defendant’s
 3 Motion to Reconsider.
 4         Dated: October 18, 2019.
 5
 6                                                 William D. Hyslop
                                                   United States Attorney
 7
 8                                                 s/ Benjamin D. Seal
                                                   Benjamin D. Seal
 9
                                                   Assistant United States Attorney
10
11
12
13
14
15                              CERTIFICATE OF SERVICE
16         I hereby certify that on October 18, 2019, I electronically filed the foregoing
17 with the Clerk of the Court using the CM/ECF system which will send notification of
18 such filing to the following: Paul Shelton
19
20                                                 s/ Benjamin D. Seal
                                                   Benjamin D. Seal
21
                                                   Assistant United States Attorney
22
23
24
25
26
27
28
     UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO RECONSIDER - 3
